Case 1:17-cv-03237-RLM-DLP Document 141-1 Filed 07/02/19 Page 1 of 15 PageID #: 1012



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA

   AYODEJI OSHIKOYA AND                         )
   KEVIA WILSON, individually and on            )       Civil Action No. 1:17-cv-03237-RLM-DM
   behalf of all others similarly situated,     )
                                                )
                                 Plaintiffs,    )
                                                )
          v.                                    )
                                                )
   LEIDOS HEALTH, LLC,                          )
                           Defendant.           )
   ________________________________             )

          MEMORANDUM IN SUPPORT OF PLAINTIFFS’ UNOPPOSED MOTION
                    FOR ATTORNEYS’ FEES AND COSTS

   I.     INTRODUCTION

          Plaintiffs Ayodeji Oshikoya and Kevia Wilson (together, “Plaintiffs”) hereby submit their

   unopposed motion for approval of attorneys’ fees and costs in the above-captioned case. As set

   out further below, Plaintiffs’ request of 33% of the gross settlement amount in this case for both

   fees and costs is both commonly accepted by courts in the Seventh Circuit and in alignment with

   the Plaintiffs’ fee agreements. The fee requested is fair compensation to Class Counsel for the

   work they have performed and the costs that they have incurred to date, including the extensive

   work and cost associated with their administering the settlement and achieving a laudable 90%

   response rate. In addition, it recognizes the continued work which Class Counsel will have to

   perform in order to finalize the settlement and assure payment of shares to the many class

   members.

          The fee requested appropriately compensates Class Counsel for the excellent result they

   have achieved on behalf of the Settlement Class Members. In this settlement, the highest award is

   $29,000,00 and more than 100 people will be receiving shares in excess of $10,000.00. In addition,

   Class Counsel have been able to secure an incredibly high claims rate, with 89.6% of the settlement
                                                    1
Case 1:17-cv-03237-RLM-DLP Document 141-1 Filed 07/02/19 Page 2 of 15 PageID #: 1013



   fund claimed. Finally, one of the terms negotiated by Class Counsel in this settlement is that Leidos

   consultants have been reclassified as W-2 employees starting in January 2019, and will be eligible

   for overtime compensation. In sum, Class Counsel have worked diligently throughout the duration

   of this case to reach a favorable settlement and to ensure that as many Settlement Class Members

   as possible were able to take part in it. For these reasons, Plaintiffs’ Motion for Fees and Costs

   should be granted. While Class Counsel recognize that settlement was achieved before any

   dispositive motion practice, they believe that their efforts to successfully settle the case earlier,

   rather than later in the case, should not serve as a reason to lower the approved fee, and that courts

   should not create a perverse incentive for firms to seek to achieve higher fees by just billing for

   time and work that may not have been really necessary except to increase their lodestar.


   II.    FACTUAL BACKGROUND

          This case was originally filed in August 2017, nearly two years ago. See Complaint, Dkt.

   1. Since then, Class Counsel have worked diligently to bring about the result ultimately achieved

   in this case. Class Counsel submitted a Motion for Conditional Certification (Dkt. 55), and filed

   a detailed brief in opposition to Leidos’ Motion to stay the briefing on conditional certification in

   order to conduct discovery. Dkt. 70. In subsequent months, the parties completed written

   discovery – Class Counsel responded to discovery requests to the Plaintiffs and opt-ins; and

   spent hours reviewing and analyzing 49,000 pages of documents produced by Leidos. See

   Declaration of Harold Lichten (Lichten Decl.), attached hereto as Exhibit 1, ¶ 5. At the close of

   written discovery, and nearly a year after the case began, the parties agreed to explore mediation.

   See Stipulation and order to Stay Litigation, Dkt. 109.


          The parties first participated in a full-day mediation session before Carole Katz, Esq. on

   July 31, 2018. Lichten Decl. ¶ 7. Ahead of the mediation, Class Counsel prepared a detailed

                                                     2
Case 1:17-cv-03237-RLM-DLP Document 141-1 Filed 07/02/19 Page 3 of 15 PageID #: 1014



   analysis of payroll data provided by Leidos and put together a damages estimate. Id. This

   mediation did not result in settlement, and the parties continued their discussions over the next

   several months, ultimately reaching agreement to attend a second full-day mediation before

   Anne-Marie Estevez, Esq. on October 9, 2018. Id. at ¶ 8. Ahead of this second mediation

   session, Class Counsel reviewed additional data provided by Leidos, and prepared an updated

   damages estimate. Id. This mediation session resulted in a proposed settlement term sheet that

   then had to be reduced to a detailed settlement agreement. See Settlement Agreement, Dkt.

   132.02.


          On March 11, 2019, the Court granted preliminary approval of the settlement. Dkt. 138. In

   the following weeks, Class Counsel worked diligently to administer notice. They verified contact

   information for Settlement Class Members, calculated settlement shares, and                prepared

   individualized notices of settlement. Lichten Decl. ¶ 9. On April 5, 2019, Class Counsel sent out

   notice by mail and e-mail to the 1079 Settlement Class Members Id. at ¶ 10. Of the notices initially

   mailed out, 65 came back as undeliverable; after WestLaw searches for updated addresses, 29

   came back as undeliverable. Id. at ¶ 11. On May 6, 2019, Class Counsel sent out a reminder notice,

   by first class mail and e-mail, to the individuals who had not yet submitted claim forms. Id. ¶ 12.

   In the following weeks, in an effort to further increase participation Plaintiffs’ Counsel sent a

   follow-up e-mail and placed phone calls to individuals who had not yet claimed. Id. at ¶ 13. As a

   result of these efforts, 962 individuals have claimed in this settlement, accounting for 89.6% of the

   net settlement fund. Id. at ¶ 14. Class Counsel have received no objections and only five requests

   for exclusion. Id.

          By administering the settlement in house and foregoing the use of third-party administrator,

   Class counsel have saved the class fund a significant amount of money, which will be available


                                                    3
Case 1:17-cv-03237-RLM-DLP Document 141-1 Filed 07/02/19 Page 4 of 15 PageID #: 1015



   for distribution to Settlement Class Members. Lichten Decl. ¶ 16. Class Counsel seeks no separate

   award or reimbursement for this work. Id. Should the Court grant final approval of the Settlement

   Agreement, Class Counsel will continue to work in the coming weeks to update Settlement Class

   Member contact information, distribute checks, and respond to Settlement Class Member

   inquiries. Id. at ¶ 15.

   III.    ARGUMENT

           In this case, Plaintiffs seek an award of attorneys’ fees in the amount of $2,033,333.33

   (representing one-third of the gross settlement amount), inclusive of Class Counsel’s out-of-

   pocket costs and administration of the settlement. As explained further below, this request is

   reasonable in light of the work performed by Class Counsel to date, including the work involved

   in administering the settlement, as well as the result obtained by Class Counsel in this case -

   namely, a highly favorable settlement, and an extraordinarily high claims rate


           The Supreme Court has held that a reasonable attorney’s fee may be based on “a

   percentage of the fund bestowed upon the class.” Blum v. Stenson, 465 U.S. 886, 900 n. 16

   (1984). Thus, “a litigant or a lawyer who recovers a common fund for the benefit of persons

   other than himself or his client is entitled to a reasonable attorney’s fee from the fund as a

   whole.” Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980). Here, Class Counsel seek a

   settlement award of fees and costs of 33 percent of the common fund. This fee comports with the

   fee awards commonly approved in class actions in this Circuit and provides fair compensation to

   Class Counsel for their work in litigating this case, bringing it to a favorable resolution, and

   administering the settlement. Class Counsel have worked hard on this case over the past two

   years, and have brought it to a favorable resolution, with nearly 90% of Class Members taking

   part in the settlement, and recovering approximately 70% of their unpaid wages, and with Leidos


                                                     4
Case 1:17-cv-03237-RLM-DLP Document 141-1 Filed 07/02/19 Page 5 of 15 PageID #: 1016



   reclassifying its consultants to employees. For these reasons, the attorneys’ fees requested by

   Plaintiffs in this case are reasonable, and should be approved.


          A.      Percentage of the Fund Method is the Preferred Approach to Awarding Fees
                  in the Seventh Circuit

          In class actions such as this one, courts use one of two methods in awarding attorney’s fees

   and costs to plaintiffs’ counsel: the percentage of the fund method, or the lodestar method. See

   Americana Art China Co., Inc. v. Foxfire Printing & Packaging, Inc., 743 F.3d 243, 247 (7th Cir.

   2014); Florin v. Nationsbank of Georgia, N.A., 34 F.3d 560, 566 (7th Cir. 1994).

          Of these two, courts in the Seventh Circuit overwhelmingly favor the percentage of the

   fund approach. See In re Synthroid Marketing Litig., 325 F.3d 974, 979–980 (7th Cir.

   2003). Under this approach, courts “compute attorney’s fees as a percentage of the benefit

   conferred upon the class . . .” In re Ky. Grilled Chicken Coupon Mktg. & Sales Practices Litig.,

   280 F.R.D. 364, 379 (N.D. Ill. 2011). The percentage of the fund approach is “the most accurate

   reflection in this case of the market price for legal services, in light of the risk of nonpayment

   and the normal rate of compensation in the market at the time . . .” In re Ready-Mixed Concrete

   Antitrust Litig., 1:05-CV-00979-SEB, 2010 WL 3282591, at *2 (S.D. Ind. Aug. 17, 2010). As

   this Court has explained, the percentage of the fund method “provides the best hope of

   estimating what a willing seller and a willing buyer seeking the largest recovery in the shortest

   time would have agreed to ex ante. In re FedEx Ground Package System, Inc., Empl. Practices

   Litig., 251 F. Supp. 3d 1225, 1236 (N.D. Ind. 2017) (citing In re Synthroid, 325 F.3d at 979–980.

          Under the Seventh Circuit’s market-driven approach, courts have recognized that “[t]he

   use of a lodestar cross-check in a common fund case is unnecessary, arbitrary, and potentially

   counterproductive.” Will v. General Dynamics Corp., 2010 WL 4818174, at *3 (S.D.Ill. Nov. 22,

   2010), citing (Synthroid, 325 F.3d at 979–980). As explained in Schulte v. Fifth Third Bank, 805

                                                     5
Case 1:17-cv-03237-RLM-DLP Document 141-1 Filed 07/02/19 Page 6 of 15 PageID #: 1017



   F. Supp. 2d 560, n. 27 at 598 (N.D. Ill. 2011), “‘[t]he client cares about the outcome alone’ and

   class counsel's efficiency should not be used ‘to reduce class counsel's percentage of the fund that

   their work produced.’” Id., quoting In re Comdisco Sec. Litig., 150 F.Supp.2d 943, 948 n. 10

   (N.D.Ill.2001). The percentage of the fund approach is therefore appropriate in this case.

           B.      A Fee Award of 33% Comports with the Fee Plaintiffs agreed to and Reflects
                   the Common Market Rate for Contingency fee Arrangements

           As the Seventh Circuit explained in Synthroid, “courts must do their best to award

   counsel the market price for legal services, in light of the risk of nonpayment and the normal rate

   of compensation in the market at the time.” 264 F.3d at 718. Here, the one-third fee award

   (inclusive of all costs and settlement administration) requested by Plaintiffs comports with their

   fee agreements, reflects the risks in this case, and is in line with fees awarded by other courts in

   this Circuit.


           “The Seventh Circuit has held that district courts ‘must set a fee by approximating the terms

   that would have been agreed to ex ante, had negotiations occurred.’” Gehrich v. Chase Bank USA,

   N.A., 316 F.R.D. 215, 235 (N.D. Ill. 2016) (quoting Americana, 743 F.3d at 246–47). In short,

   District Courts are required to “undertake an analysis of the terms to which the private plaintiffs

   and their attorneys would have contracted at the outset of the litigation when the risk of loss still

   existed.” Sutton v. Bernard, 504 F.3d 688, 692 (7th Cir. 2007). They must “do their best to recreate

   the market by considering factors such as actual fee contracts that were privately negotiated for

   similar litigation, [and] information from other cases....” Taubenfeld v. AON Corp., 415 F.3d 597,

   599 (7th Cir. 2005), quoting Synthroid, 264 F.3d at 718. Key to this approach is avoiding potential

   hindsight bias in decision making. See Synthroid, 264 F.3d at 718 (explaining that at a conclusion

   of case “hindsight alters the perception of the suit's riskiness” and a court’s award should be based

   on “what happens in actual markets”). Market participants lack the benefit of hindsight.

                                                     6
Case 1:17-cv-03237-RLM-DLP Document 141-1 Filed 07/02/19 Page 7 of 15 PageID #: 1018




           The most important point of analysis is “the terms of the Plaintiffs' actual agreements”

   which are instructive in “approximating the terms that would have been agreed to ex ante.”

   Synthroid, 264 F.3d at 719. In this case, Plaintiffs signed retainer agreements in which they

   agreed to pay a fee of one/third of the total recovery should the case be won or settled, and

   contingency agreements which call for a one-third fee are common. See Schulte, 805 F. Supp. 2d

   at 598 (approving attorneys’’ fees in the amount of 1/3 of the settlement and noting that plaintiff

   authorized her attorney to seek a fee of up to 33.3% of her potential recovery); Pavlik v. FDIC,

   No. 10 C 816, 2011 WL 5184445, at *4 (N.D. Ill. Nov. 1, 2011)

   (“Based on the actual contingency fee agreements Plaintiffs' counsel signed with the two named

   plaintiffs, as well as the market data for fees in cases of this size, the Court finds that Plaintiffs'

   counsel are entitled to attorneys fees in the amount of 33 1/3% of the common fund.”);

   Teamsters Local Union No. 604 v. Inter-Rail Transport, Inc., No. 02-cv-1109, 2004 WL 768658,

   at *2 (S.D. Ill. Mar. 19, 2004) (explaining that the “first” benchmark “is the actual agreements

   negotiated by the named Plaintiffs and the Class Counsel prior to commencement of the

   litigation” and awarding 33 1/3% of the common fund).


           In addition, fee requests similar to the one made by Plaintiffs here have routinely been

   approved by courts, particularly in employment cases. See Burkholder v. City of Ft. Wayne, 750

   F. Supp. 2d 990, 997 (N.D. Ind. 2010) (quoting Faican v. Rapid Park Holding Corp., No. 10 CV–

   1118, 2010 WL 2679903, at *2 (E.D.N.Y. July 1, 2010)) (awarding fee of 33%) (“a counsel fee

   of 33.3% of the common fund ‘is comfortably within the range typically charged as a

   contingency fee by plaintiffs' lawyers’ in an FLSA action.”); Castillo v. Noodles & Co., No. 16-

   CV-03036, 2016 WL 7451626, at *4 (N.D. Ill. Dec. 23, 2016) (awarding attorneys' fees of one-


                                                       7
Case 1:17-cv-03237-RLM-DLP Document 141-1 Filed 07/02/19 Page 8 of 15 PageID #: 1019



   third of the settlement fund in a FLSA collective class action); McCue v. MB Fin., Inc., No. 15

   CV 988, 2015 WL 4522564, at *3-*4 (N.D. Ill. July 23, 2015) (awarding attorneys' fees of one-

   third in wage and hour settlement); Campbell v. Advantage Sales & Mktg. LLC, No. 1:09-CV-

   01430-LJM, 2012 WL 1424417, at *2 (S.D. Ind. Apr. 24, 2012) (awarding of one-third of

   settlement plus costs in FLSA collective action).see also Leung v. XPO Logistics, Inc., 326

   F.R.D. 185, 201–02 (N.D. Ill. 2018) (awarding fee of one-third of the settlement fund and noting

   that such fees are standard); Bridgeview Health Care Ctr., Ltd. v. Jerryclark, No. 09 C 5601,

   2015 WL 4498741, at *2 (N.D.Ill. July 23, 2015) (awarding one-third of common fund in TCPA

   class action); Saf–T–Gard Int'l, Inc. v. Seiko Corp. of Am., No. 09 C 0776 (N.D. Ill. Jan. 14,

   2011) (awarding one-third of common fund in multimillion dollar TCPA class action); Retsky

   Family Ltd. P'ship v. Price Waterhouse LLP, 2001 WL 1568856, at *4 (N.D. Ill. Dec. 10, 2001)

   (“A customary contingency fee would range from 33 1/3% to 40% of the amount recovered.”);

   Gaskill v. Gordon, 160 F.3d 361, 362-63 (7th Cir. 1998) (affirming attorneys' fee award of 38%

   of settlement fund).

          C.      A Fee Award of 33% Appropriately Reflects the Risks in this Litigation and
                  the Result Achieved by Class Counsel

          The fee award requested by Plaintiffs is appropriate given the risks in this case. Because

   “[c]ontingent fees compensate lawyers for the risk of nonpayment,” the “greater the risk of

   walking away empty-handed, the higher the award must be to attract competent and energetic

   counsel.” Silverman v. Motorola Solutions, Inc., 739 F.3d 956, 958 (7th Cir. 2013) (citing

   Kirchoff v. Flynn, 786 F.2d 320 (7th Cir. 1986)). Here, Class Counsel faced significant risks and

   made significant expenditures in the course of the two-year litigation. Specifically, Class

   Counsel faced the risk of the Court finding that the Settlement class members were, in fact,

   properly classified as independent contractors and were therefore not entitled to overtime. Even


                                                    8
Case 1:17-cv-03237-RLM-DLP Document 141-1 Filed 07/02/19 Page 9 of 15 PageID #: 1020



   if that hurdle was overcome, Class Counsel also faced the risk that the Court would find

   Settlement Cass Members to be exempt under the FLSA’s computer exemption, and thus not

   entitled to overtime. Were this case to go forward, Class Counsel would face additional briefing

   on conditional certification, and then on class certification and decertification, and given that the

   class was spread over many different health care locations all over the United States, achieving

   nationwide class certification was by no means a foregone conclusion. In sum, there were many

   potential obstacles in this litigation that may have precluded or reduced the Settlement Class

   Members’ recovery.


          In addition, in this case, Plaintiffs and Settlement Class Members were represented by

   skilled and highly experienced legal counsel, who worked diligently on this case. As the Seventh

   Circuit recognized, the “client cares about the outcome alone”. See Will, 2010 WL 4818174, at

   *3. That said, in hopes of obtaining the best outcome, plaintiffs will obviously consider the

   reputation and skill of counsel in enlisting their services. See In re Computron Software, Inc., 6

   F. Supp. 2d 313, 323 (D.N.J. 1998) (“The quality of representation can be rewarded by

   considering the quality of the result achieved, the difficulties faced, the speed and efficiency of

   the recovery, the standing, experience and expertise of the counsel, the skill and professionalism

   with which counsel prosecuted the case and the performance and quality of opposing counsel.”).

   In this case, “[c]lass counsel did not join this case at the eleventh hour; rather, they saw this case

   through from start (the filing of the suit) to finish (negotiating a highly favorable settlement), and

   they did so with the care and skill commensurate with their significant experience as lead

   counsel in other major class action litigations.” Kolinek v. Walgreen Co., 311 F.R.D. 483, 502

   (N.D. Ill. 2015).




                                                     9
Case 1:17-cv-03237-RLM-DLP Document 141-1 Filed 07/02/19 Page 10 of 15 PageID #:
                                    1021


        As set out in Counsel’s declarations, the Firms of Lichten and Liss-Riordan, Berger and

 Montague and Blanchard and Walker are highly experienced in class actions and wage and hour

 cases. See Lichten Decl., Dkt. 140.2, ¶ 2, Exhibit A. Schalman-Bergen Decl., Dkt. 140.3, ¶¶ 2-4;

 Declaration of Devid Blanchard (“Blanchard Decl.”), attached hereto as Exhibit 2, ¶¶ 5-7.

 Attorney Lichten has focused his practice on independent contractor misclassification, and has

 represented Massachusetts, Connecticut and Vermont drivers in the FedEx multi-district

 litigation before this Court, and after remand back to their respective Federal Court. Lichten

 Decl., Dkt. Dkt. 140.2, ¶ 2. He also represented the FedEx drivers in the State of Maine, and

 more recently, in Pennsylvania, New York, and New Jersey (for time periods subsequent to the

 MDL classes). Id. All three firms have led the charge in litigating similar healthcare consulting

 cases around the country, achieving excellent results for consultants.1 See Schalaman Bergen

 Decl., Dkt. 140.3, ¶ 4. For nearly two years, class counsel have worked on this case, to the

 exclusion of other potential work, spending 1,249 hours collectively on briefing, discovery,

 damages analyses, and ultimately, settlement administration. Lichten Decl., ¶ 19. Schalman-

 Bergen Decl., Dkt. 140.3, ¶ 11; Blanchard Decl., ¶¶ 11-12; Declaration of Jeffrey A. Macey

 (“Macey Decl.”), attached hereto as Exhibit 3, ¶¶ 5,7. Exhibit 1.




 1
   See Gerges v. Enterprise Systems Software, LLC d/b/a ESD, No. 3:15-cv-01816 (W.D. Ohio)
 (final approval granted for $3,500,000 settlement); Sanders v. CJS Solutions Group, LLC d/b/a
 The HCI Group, No. 1:17-cv-03809 (S.D.N.Y) (final approval granted for $3,240,000 settlement);
 Scolaro v. Rightsourcing, Inc., No. 8:16-cv-01083 (C.D. Cal.) (final approval granted for $310,000
 settlement); Arrington, et al. v. Optimum Healthcare IT, LLC, No. 17-cv-03950-RBS (E.D. Pa.)
 (preliminary approval granted for $4,900,000 settlement); Carey v. Physician Technology
 Partners, LLC, No. 3:17-cv-00213 (S.D. Ohio) (final approval granted for $1,000,000 settlement);
 Braniff v. HCTec Partners, LLC, f/k/a HCTec, LLC, No. 3:17-cv-00496 (M.D. Tenn.) (final
 approval granted for $4,500,000 settlement ); Hatzey v. Divurgent, LLC, No. 1:17-cv-03237 (E.D.
 Va.) (final approval of $2,450,000 settlement); Adams v. NTT Data, Inc., No. 1:18-cv-01303 (D.
 Colo.) (preliminary approval granted for $575,000.00 settlement).
                                                 10
Case 1:17-cv-03237-RLM-DLP Document 141-1 Filed 07/02/19 Page 11 of 15 PageID #:
                                    1022


        The result of this work is readily apparent. Class Counsel have achieved a settlement of

 6.1 million, which provides consultants with approximately 70% of their unpaid overtime wages,

 and includes a provision in which consultants will be classified as employees by Leidos. Lichten

 Decl., Dkt. 140.2 ¶¶ 7-8. Tellingly, close to 90% of the class members have chosen to take part

 in the settlement, which provides an average award of more than $4,000.00.2 Id. ¶ 15. In sum,

 Plaintiffs’ Requested fee award appropriately awards Class Counsel for the risks they undertook

 and the results they achieved in this case.


        D.      Although Unnecessary, a Lodestar Cross-Check also Supports Plaintiffs’ Fee
                Request

        As noted above, the percentage of the fund approach is favored in the Seventh Circuit,

 and a lodestar cross-check is not required. See Cook v. Niedert, 142 F.3d 1004, 1013 (7th Cir.

 1998) (“[W]e have never ordered the district judge to ensure that the lodestar result mimics that

 of the percentage approach”); Williams, 658 F.3d at 636 (“consideration of a lodestar check is

 not an issue of required methodology”); Schulte, 805 F. Supp. 2d at 598, n. 27 (recognizing

 irrelevance of lodestar crosscheck); Will, 2010 WL 4818174, at *3 (“The use of a lodestar cross-

 check in a common fund case is unnecessary, arbitrary, and potentially counterproductive.”);

 However, application of a lodestar cross-check in this case supports Plaintiffs’ fee request. Class

 Counsel have collectively spent 1294 hours on this case, for a collective lodestar of 487,188.00.

 See Lichten Decl., ¶ 19. Schalman-Bergen Decl., Dkt. 140.3, ¶ 11; Blanchard Decl., ¶ 11;

 Declaration of Jeffrey A. Macey (“Macey Decl.”), attached hereto as Exhibit 3, ¶¶ 5,7. Exhibit 1.




 2
  Since most of the Settlement Class Members worked only periodically (weeks at a time) for these
 health care facilities, the average payout of more than four thousand dollars, is a significant
 recovery.
                                                 11
Case 1:17-cv-03237-RLM-DLP Document 141-1 Filed 07/02/19 Page 12 of 15 PageID #:
                                    1023


 The fee requested by Class Counsel creates a multiplier of 4.17, which is well within the range of

 multipliers commonly awarded in this Circuit and elsewhere.

         Class action litigation is inherently risky and unpredictable, and courts have routinely

 awarded risk multipliers in line with the one in this case. See Williams v. Rohm and Haas Pension

 Pl, No. 04-0078-SEB, 2010 WL 4723725 (S.D. Ind. Nov. 12, 2010), aff'd, 658 F.3d 629 (7th Cir.

 2011), Dkt. 317-2 (where the lodestar calculation was $7.43 million and the fee award was $43.5

 million, the multiplier was 5.85); In re Household Int'l ERISA Litig., No. 02 Civ. 7921 (N.D. Ill.

 Nov. 22, 2004); (where the court awarded 30% of the $46.5 million settlement fund, the

 multiplier was 4.8); In re Cenco, Inc. Secs. Litig., 519 F. Supp. 322, 327 (N.D. 111. 1981)

 (multipliers of 4 and 2); Arenson v. Bd. of Trade of City of Chi., 372 F. Supp. 1349, 1359 (N.D.

 111. 1974) (multiplier of 4); In re Rite Aid Corp. Sec. Litig., 362 F. Supp. 2d 587, 589 (E.D. Penn.

 2005) (multiplier of 6.96); In re Charter Commc'ns, Inc., Sec. Litig., No. 4:02-CV-1186 CAS,

 2005 WL 4045741, at *18 (E.D. Mo. June 30, 2005) (multiplier of 5.61). See also Beckman v.

 KeyBank N.A., 293 F.R.D. 467, 481-82 (S.D.N.Y 2013) (granting an approximately

 6.3 multiplier); Steiner v. Am. Broad. Co., 248 F. App'x 780, 783 (9th Cir. 2007) (multiplier of

 approximately 6.85 “falls well within the range of multipliers that courts have allowed”); Vizcaino

 v. Microsoft Corp., 290 F.3d 1043, 1052 (9th Cir. 2002) (listing nationwide class action

 settlements where multiplier ranged up to 19.6 times lodestar). See also Alba Conte, Attorney Fee

 Awards § 2.06, at 39 (2d ed. 1993) (“When a large common fund has been recovered and the hours

 are relatively small, some courts reach a reasonable fee determination based on large multipliers

 of 5 or 10 times the lodestar.”). Accordingly, Class Counsel's fee request, producing a multiplier

 of 4.17, is consistent with Seventh Circuit principles and well within the range of fee multipliers

 in class action litigation in this Circuit and others.



                                                    12
Case 1:17-cv-03237-RLM-DLP Document 141-1 Filed 07/02/19 Page 13 of 15 PageID #:
                                    1024


        E.      Plaintiffs’ Request for Costs Should be Approved

        Plaintiffs’ request for costs which are included within the one-third fee request, in this

 case should be approved. In common fund cases, it is appropriate for courts to award costs so

 long as those costs requested comport with “expenses private clients in large class actions

 (auctions and otherwise) pay.” In re Synthroid Mktg. Litig., 264 F.3d 712, 722 (7th Cir. 2001).

 Here, Class Counsel seek an award of their actual out-of-pocket costs, including costs related to

 document production and review, mediations, and administering the settlement. The expenses

 incurred by Class Counsel are itemized in each firm’s declaration. These costs are currently

 estimated at $25,615.18. Lichten Decl., ¶ 20. Schalman-Bergen Decl., Dkt. 140.3, ¶ 24;

 Blanchard Decl., ¶ 14; Macey Decl., ¶ 9, Exhibit 1. By administering this settlement in-house,

 Class Counsel have effectuated a significant cost savings that has left more funds available for

 distribution to the Settlement Class Members. Because the costs requested by Class Counsel are

 reasonable in the context of this case, they should be approved.


 IV.    CONCLUSION

        Based upon the foregoing reasons, Plaintiffs respectfully request that the Court grant this

 Unopposed Motion for Attorneys’ Fees and Costs.




                                                 13
Case 1:17-cv-03237-RLM-DLP Document 141-1 Filed 07/02/19 Page 14 of 15 PageID #:
                                    1025


 Dated: July 2, 2019           Respectfully Submitted,

                                      /s/Olena Savytska____
                                      Harold Lichten
                                      Olena Savytska
                                      LICHTEN & LISS-RIORDAN, P.C.
                                      729 Boylston Street, Suite 2000
                                      Boston, MA 02116
                                      Tel: (617) 994-5800
                                      Fax: (617) 994-5801
                                      hlichten@llrlaw.com
                                      osavytska@llrlaw.com

                                      Shanon J. Carson
                                      Sarah R. Schalman-Bergen
                                      Alexandra K. Piazza
                                      BERGER MONTAGUE PC
                                      1818 Market St., Suite 3600
                                      Philadelphia, PA 19103
                                      Tel: (215) 875-3000
                                      Fax: (215) 875-4604
                                      scarson@bm.net
                                      sschalman-bergen@bm.net
                                      apiazza@bm.net

                                      David M. Blanchard
                                      BLANCHARD & WALKER, PLLC
                                      221 N. Main Street, Suite 300
                                      Ann Arbor, MI 48104
                                      Tel: (734) 929-4313
                                      blanchard@bwlawonline.com

                                      Jeffrey A. Macey
                                      MACEY SWANSON LLP
                                      445 North Pennsylvania Street, Suite 401
                                      Indianapolis, IN 46204
                                      Tel: (317) 637-2345
                                      Fax: (317) 637-2369
                                      jmacey@maceylaw.com

                                      Attorneys for Plaintiffs and the Proposed Classes




                                        14
Case 1:17-cv-03237-RLM-DLP Document 141-1 Filed 07/02/19 Page 15 of 15 PageID #:
                                    1026


                                        CERTIFICATE OF SERVICE

        I, Olena Savytska, hereby certify that on this 2nd day of July, 2019, I filed the foregoing

 document with this Court using the CM/ECF. This system sends notifications of such filing and

 service to all counsel of record.

                                             /s/Olena Savytska
                                             Olena Savytska




                                                15
